Citation Nr: 0610181	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran filed a timely notice of disagreement (NOD) in June 
2003.  The RO issued a statement of the case in October 2003.  
The veteran filed a substantive appeal (VA Form 9) in 
November 2003.  

In addition to the issues enumerated above, the December 2002 
rating decision included the denial of service connection for 
arthritis.  The veteran's NOD included the issue of 
arthritis, but the RO failed to include the issue in its 
October 2003 statement of the case.  Thus the Board must 
remand the issue so that the RO can send the veteran a 
statement of the case, and to give him an opportunity to 
perfect an appeal of the issues such by thereafter filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

All three issues are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

The veteran has claimed service connection for PTSD based on 
an incident in which he was assaulted by a drill instructor.  
The Board notes that the service medical records include a 
December 1970 report in which the veteran was treated for an 
aching head, swollen areas over the bridge of the nose, and 
lacerations below the left eye and left ear.  He reported 
that the injuries were the result of an assault by a drill 
officer in the mess hall.  He stated that the drill 
instructor choked him, struck him with his knee, and hit him 
in the face.  The following month, he tried to commit suicide 
by swallowing multiple sleeping pills.  He was discharged 
from service after a medical board found that he had severe, 
chronic, emotional instability (manifested by suicide 
attempts); poor coping mechanism; and impulsivity.  The 
medical Board found that these conditions existed prior to 
service (despite the fact that there is no indication of 
these conditions on the veteran's November 1970 induction 
examination).  

The service medical records provide a record of a verified 
stressor.  In addition, the Board notes that the veteran 
provided a private physician's diagnosis of PTSD as well as 
VA outpatient records that suggest the possibility that the 
veteran suffers from PTSD.  The Board notes that neither the 
private physician's diagnosis nor the VA's tentative 
diagnosis provides an etiology for the veteran's psychiatric 
condition (if any).  As such, the Board finds that the 
veteran is entitled to a VA psychiatric examination for the 
purpose of determining whether the veteran suffers from PTSD, 
and if so, whether it is related to any incident of service 
(to include the personal assault sustained by the veteran).  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran also seeks service connection for hypertension as 
secondary to PTSD.  The veteran's hypertension is well 
documented in the post service medical records; however, 
there has been no competent medical opinion that provides a 
nexus between his hypertension and PTSD.  The Board finds 
that, if and only if, the veteran is found to suffer from 
service related PTSD, the RO should provide the veteran with 
a general medical examination for the purpose of determining 
the nature and etiology of the veteran's hypertension.
    
Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  The Board recognizes that the new 
requirements of VCAA notice were not in effect at the time 
the RO issued its December 2002 VCAA notice.  As such, the 
new requirements do not constitute the basis of this remand.  
However, since these issues need to be remanded on other 
grounds, the Board finds that the RO should comply with the 
most recent Court analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining whether or not he suffers 
from PTSD, and if so, whether his PTSD is 
causally linked to service.  Following a 
review of the relevant medical evidence 
in the claims file; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the psychiatrist should be 
asked to opine whether the veteran meets 
the diagnostic criteria for PTSD and, if 
so, whether it is at least as likely as 
not (50 percent or greater probability) 
that his PTSD is causally linked to any 
incident of service, to include the 
personal assault that he sustained during 
service.

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

3.  If, and only if, the veteran is found 
to suffer from service-related PTSD, the 
veteran should schedule the veteran for a 
general medical examination to determine 
the nature and etiology of his 
hypertension.  Following a review of the 
relevant medical evidence in the claims 
file; the medical history obtained from 
the veteran; the clinical evaluation; and 
any tests that are deemed necessary, the 
clinician should be asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's hypertension is causally 
linked to his service related PTSD. 
    
The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

4.  With regard to the issue of 
entitlement to service connection for 
arthritis, the RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, so that the veteran may have an 
opportunity to complete and appeal by 
filing a timely substantive appeal if he 
so desires.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to service connection for 
PTSD, hypertension secondary to PTSD, and 
arthritis, with consideration of all the 
evidence obtained since the October 2003 
statement of the case. 

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

